In the
            Court of Appeals
    Second Appellate District of Texas
             at Fort Worth
          ___________________________
               No. 02-19-00094-CV
          ___________________________

             KIM WILLIAMS, Appellant

                           V.

THOMAS ALLISON AND SHIRLEY ALLISON, Appellees




        On Appeal from the 89th District Court
              Wichita County, Texas
             Trial Court No. 186,594-C


    Before Bassel, J.; Sudderth, C.J.; and Womack, J.
          Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On March 19, 2019, and April 5, 2019, we notified appellant, in accordance

with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless

appellant paid the $205 filing fee. See Tex. R. App. P. 42.3(c), 44.3. Appellant has not

done so. See Tex. R. App. P. 5, 12.1(b).

       Because appellant has not complied with a procedural requirement and the

Texas Supreme Court’s order of August 28, 2015,1 we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                      Per Curiam

Delivered: May 2, 2019




       See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases
       1

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).

                                           2